Plaintiff in error, Jay Prothero, was tried and convicted in the municipal court of the city *Page 215 
of Tulsa upon an information charging that on the 30th day of August, 1938, he did then and there unlawfully continue to live on real estate belonging to the city of Tulsa, known as the Convention Hall, and on September 10, 1938, was sentenced to pay a fine to the city of Tulsa, in the sum of $10 and the costs, as punishment for said offense.
An appeal was duly filed in this court on November 3, 1938. On August 25, 1939, he filed his motion to dismiss the appeal, which, omitting title, is as follows:
"Comes now Jay Prothero, plaintiff in error, and hereby dismisses his appeal in the above entitled cause at the cost of the plaintiff in error, because and for the reason that the questions involved in said appeal have become moot."
An appeal may be taken to this court by a defendant as a matter of constitutional right from any judgment rendered against him in a court of record. It is a privilege granted by the law to persons convicted of crime which they may exercise at their option. Hancock v. State, 57 Okla. Crim. 329,48 P.2d 348.
In the instant case, there is no reason made to appear why the dismissal should not be ordered in compliance with the motion of the plaintiff in error.
It is therefore adjudged and ordered that the appeal be dismissed.